Citation Nr: 1116108	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  00-19 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material has been received to reopen the claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim of service connection for a bilateral hand disorder.  

3.  Entitlement to an effective date earlier than November 27, 1996, for the grant of service connection for right shoulder arthritis.  

4.  Entitlement to an effective date earlier than November 27, 1996, for the grant of service connection for left shoulder arthritis.

5.  Entitlement to an effective date earlier than November 27, 1996, for the grant of service connection for ischemic heart disease with hypertension.

6.  Entitlement to an effective date earlier than January 21, 1998, for the grant of service connection for seborrheic dermatitis.  

7.  Entitlement to an effective date earlier than January 21, 1998, for the grant of service connection for right foot plantar fasciitis with ankle pain. 

8.  Entitlement to an effective date earlier than January 21, 1998, for the grant of service connection for low back strain.

9.  Entitlement to service connection for fatigue, to include whether service connection is warranted as a sign or symptom of an undiagnosed illness.  

10.  Entitlement to service connection for a psychiatric disorder, to include PTSD.  

11.  Entitlement to service connection for a bilateral hand disorder.  

12.  Entitlement to an evaluation in excess of 10 percent for low back strain. 

13.  Entitlement to an increased disability evaluation for neck strain, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to May 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

The Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge at the RO in July 2010.  A transcript of the hearing is of record.  

With regard to the Veteran's claims of service connection for a psychiatric disorder, to include PTSD, and a bilateral hand condition, it has been held that the Board is under a legal duty in such a case to determine if there was new and material evidence received, regardless of the RO's actions.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has phrased the issues as whether new and material evidence has been received to reopen the claims of service connection for a psychiatric disorder, to include PTSD, and whether new and material evidence has been received to reopen the claim of service connection for a bilateral hand disorder on the title page of this decision.

The newly reopened issues of service connection for a psychiatric disorder, to include PTSD, and a bilateral hand disorder, and the issue of service connection for fatigue, to include whether service connection is warranted as a sign or symptom of an undiagnosed illness, as well as the claims for increased evaluations for neck and lumbar strains are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  

At the time of the July 2010 hearing, the Veteran gave testimony with regard to the issues of service connection for dental damage, to include as secondary to service-connected hiatal hernia with gastrointestinal reflux disease; service connection for left and right ankle disabilities; service connection for sleep apnea; and service connection for pes planus, to include as secondary to service-connected right foot plantar fasciitis with ankle pain.  As the Veteran did not properly perfect these issues for appeal, the Board will treat the Veteran's testimony as a claim to reopen and is referring these issues to the RO for further development.  


FINDINGS OF FACT

1.  The RO denied service connection for stress and nerve problems on both a direct and an undiagnosed illness basis in March 1999.  The Veteran was notified of this decision the same month and did not appeal.  Thus, the decision became final.

2.  Evidence received since the denial of service connection for stress and nerve problems in March 1999 raises a reasonable possibility of substantiating the claim.

3.  The RO denied service connection for a bilateral hand condition in February 1995 and for cramps in the hand in March 1999.  The Veteran was notified of these decisions the same month and did not appeal.  Thus, the decisions became final.

4.  Evidence received since the denial of service connection for a bilateral hand condition in February 1995 and bilateral hand cramping in March 1999 raises a reasonable possibility of substantiating the claim.

5.  In a February 1995 rating determination, the RO denied service connection for bursitis of both shoulders; the RO notified the Veteran about this rating decision and his appellate rights that same month and the Veteran did not appeal, thus, the decision became final.

6.  In a statement in support of claim received on November 27, 1996, the Veteran indicated that his bilateral knee arthritis condition had worsened.  As a result of this request, the RO also addressed the issue of service connection for left and right shoulder disorders, with the RO subsequently granting service connection for arthritis of the left and right shoulders, with a 10 percent disability evaluation assigned effective November 27, 1996, the date of the Veteran's request that his claim be reopened.  

7.  In a February 1995 rating determination, the RO denied service connection for hypertension; the RO notified the Veteran about this rating decision and his appellate rights that same month and the Veteran did not appeal, thus, the decision became final.

8.  The Veteran's request to reopen the claim of service connection for hypertension was received on November 27, 1996.

9.  From February 1995 to November 26, 1996, there was no pending formal or informal claim showing an intent to apply for service connection for a bilateral shoulder disability or a heart disorder and hypertension.  

10.  In a February 1995 rating determination, the RO denied service connection for lumbosacral strain; the RO notified the Veteran about this rating decision and his appellate rights that same month and the Veteran did not appeal, thus, the decision became final.

11.  The Veteran's request to reopen the claim of service connection for a low back disorder was received on January 21, 1998. 

12.  In a February 1995 rating determination, the RO denied service connection for right foot plantar fasciitis; the RO notified the Veteran about this rating decision and his appellate rights that same month and the Veteran did not appeal, thus, the decision became final.

13.  The Veteran's request to reopen the claim of service connection for a right foot disorder was received on January 21, 1998. 

14.  From February 1995 to January 20, 1998, there was no pending formal or informal claim showing an intent to apply for service connection for a lumbar spine disability or a right foot disability.   

15.  The RO was not in receipt or possession of any evidence prior to January 21, 1998, that can reasonably be construed as a formal or informal claim of entitlement to service connection for a skin disorder, to include seborrheic dermatitis.  


CONCLUSIONS OF LAW

1.  The RO's March 1999 rating determination denying service connection for stress and nerve problems is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the March 1999 rating determination denying service connection for stress and nerve problems is new and material and the Veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  The RO's February 1995 rating determination denying service connection for a bilateral hand condition and the March 1999 rating decision denying service connection for hand cramping are final.  38 U.S.C.A. § 7105(c).

4.  Evidence received since the February 1995 and March 1999 rating determinations denying service connection for a bilateral hand condition is new and material and the Veteran's claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  The February 1995 rating decision which denied service connection for a bilateral shoulder disorder, hypertension, lumbosacral strain, and right foot plantar fasciitis is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

6.  The criteria for an effective date earlier than November 27, 1996, for the grant of service connection for left and right shoulder arthritis have not been met.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.160, 3.400 (2010).

7.  The criteria for an effective date earlier than November 27, 1996, for the grant of service connection for ischemic heart disease with hypertension have not been met.  38 U.S.C.A. §§ 5108, 5110, 7105; 38 C.F.R. §§ 3.102, 3.156, 3.160, 3.400.

8.  The criteria for an effective date earlier than January 21, 1998, for the grant of service connection for lumbosacral strain have not been met.  38 U.S.C.A. §§ 5108, 5110, 7105; 38 C.F.R. §§ 3.102, 3.156, 3.160, 3.400.

9.  The criteria for an effective date earlier than January 21, 1998, for the grant of service connection for right foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 5108, 5110, 7105; 38 C.F.R. §§ 3.102, 3.156, 3.160, 3.400.

10.  The criteria for an effective date earlier than January 21, 1998, for the grant of service connection for seborrheic dermatitis have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As it relates to the claims of whether new and material evidence has been received to reopen the claims for a psychiatric disorder and a bilateral hand condition, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on the question of whether new and material evidence has been submitted to reopen the claims of service connection for a psychiatric disorder and a bilateral hand condition, further assistance is not required to substantiate that element of the claim.

On the issues of earlier effective dates for service connection, the earliest possible date permitted by the effective date regulations has been granted, so that an earlier effective date is not legally possible.  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  

The Board does note, however, that the Veteran was notified of the information and evidence necessary to substantiate a claim for an earlier effective date in March 2006 and April 2007.  The letters notified the Veteran of the information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claims were readjudicated in July 2007 and July 2008.  

The Board finds that there has been compliance with the assistance requirements of the VCAA.  All available VA and private treatment records have been obtained.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements; his testimony; and arguments presented by the representative organization.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

New and Material

A claimant has one year from the date of notification of a VA decision to submit a notice of disagreement.  If no notice of disagreement is received, the decision becomes final.  38 U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Psychiatric Disorder

In a March 1999 rating determination, the RO denied service connection for stress and nerve problems, both on a direct basis and as due to an undiagnosed illness.  The Veteran was notified of this decision later that month and did not appeal. Thus, the decision became final.  

In denying service connection, the Board noted that the Veteran had listed nerve problems and stress on his February 1998 statement.  The RO observed that service treatment records were negative for evidence of treatment or diagnosis of a mental problem during service or for any organic nervous system disease or injury.  The RO observed that the physical portion of the latest VA examination found no neurological abnormality, affecting reflex, cranial nerve function, or sensation.  It noted that the mental examination described the Veteran as alert, fully oriented, and cooperative, with some signs of anxiety.  Thoughts were organized and goal-directed with no evidence of perceptual disturbances to psychomotor functioning.  The RO noted that the Veteran was employed and reported no loss of time from work due to mental stresses, but did report some anger control problems and difficulty concentrating and remembering things.  He was noted to have lost his father and stepmother in the same year following separation from service, with continuing sadness and difficulty adjusting to the loss diagnosed as bereavement.  There was no diagnosis of depressive or stress-related disorder.  The RO indicated that the preponderance of the evidence showed a diagnosed bereavement unrelated to military service, with no explained problem of such severity as to be considered compensable in degree as an undiagnosed illness.  

The RO noted that service connection may be granted for a disability which began in military service or was caused by some event or experience in service.  It stated that direct service connection for stress and nerve problems was denied since this condition was neither incurred nor caused by service.  It further noted that although service connection may be presumed for stress and nerve problems as due to an undiagnosed illness if this condition manifested to a compensable degree within a ceratin period after military discharge, service connection on this basis could not be favorably considered as there was no evidence of an unexplained nerve or stress problem plausibly related to military service.  It noted that the diagnosed bereavement stemmed from nonservice-related tragedies following separation from service.  

Evidence received subsequent to the March 1999 rating determination includes numerous VA treatment records as well as statements and testimony from the Veteran.  Treatment records added to the claims folder contain numerous diagnoses of PTSD as well as diagnoses of depression in part related to combat stress, exacerbation of childhood PTSD, and general medical condition.  

The Veteran has also reported and testified that he had a diagnosis of PTSD related to service.  

The newly received evidence demonstrates that the Veteran now has a diagnosis of PTSD and depression in part related to combat stress and exacerbation of childhood PTSD.  The lack of such diagnoses was one of the bases for the previous denial.  This evidence relates to previously unestablished elements of the claim, which were not of record at the time of the prior denial, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). Therefore, the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, is reopened.

The Board believes that additional evidentiary development is required as to this issue.  This will be discussed in the remand section below.


Bilateral Hand Disorder

A review of the record reveals that the RO originally denied service connection for bilateral hand pain in a February 1995 rating determination.  The Veteran was notified of this decision later that month and did not appeal.  Thus, the decision became final.  

In a March 1999 rating determination, the RO denied service connection for cramps in the hands, on both a direct basis and as secondary to an undiagnosed illness.  The Veteran was notified of this decision in March 1999 and did not file a notice of disagreement.  Thus, the decision became final.  

In denying service connection for hand cramping, the RO indicated that the service treatment records were negative for evidence of complaints, treatment, or diagnosis of cramping problems in the hand during service.  The RO noted on the enlistment examination, the Veteran's report of problems with painful and swollen joints as existing prior to service.  The VA examination found no hand cramping disability.  The Veteran reported a soreness or cramping with using the hands a few times per month.

The RO noted that service connection may be granted for a disability which began in military service or was caused by some event or experience in service.  It denied this condition on a direct basis since the condition was neither incurred in nor caused by service.  It further indicated that although service connection may be presumed for cramps in the hands as due to an undiagnosed illness, if this condition is manifested to a compensable degree within a certain period of time after discharge, service connection on this basis could not be favorably considered because there was no evidence of an unexplained hand cramping disability of at least six months duration or of such severity as to be considered compensable in degree under related hand disability criteria.  

Evidence received subsequent to the March 1999 rating determination includes VA and private treatment records, VA examination results, and statements and testimony of the Veteran.  

At the time of a June 2007 VA neurological evaluation, the Veteran was noted to have diminished grip strength in the right hand as compared to the left.  

The VA treatment records report continuing problems with hand cramping.  October 2007 EMG testing revealed right and left median neuropathy at the wrist and right median nerve entrapment in the forearm.  At the time of the examination, it was noted that the Veteran had had hand cramping since 1977.  

At the time of a December 2008 VA examination, the Veteran was noted to have developed cysts in his right hand.  The Veteran was also noted to have cysts on his left wrist.  Following examination, diagnoses of right wrist pain and persistent ganglion cyst with moderate symptoms; left wrist pain and associated ganglion cyst with moderate symptoms; and carpal tunnel syndrome of both wrists, dating to 2007, were rendered.  The examiner noted that the grip strength was reduced by 15 percent in the right hand and by 10 percent in the left hand.  He stated that the question had been raised as to whether the bilateral hand injuries were due to the tent pole falling on the left arm during the Veteran's service.  He indicated that the tent pole falling on the left arm would give him symptoms with the left arm and wrist but not carpal tunnel syndrome.  He further noted that the tent pole falling on the left arm would also not give symptoms with regard to the right hand.  

At his July 2010 hearing, the Veteran testified as to having cramps in his hands during and subsequent to service on a continuous basis.  He also noted that he had started having ganglion cysts in his hands.  

New and material evidence has been received to reopen the claim of service connection for a bilateral hand disorder.  The Veteran has been found to have arthritis, cysts, and bilateral carpal tunnel syndrome in the newly received evidence.  While the VA examiner noted that a tent pole falling on the left arm would cause injuries to the arm and wrist, he did not address whether the hand was involved or whether the Veteran's current left hand problems were related to service.  Moreover, the Veteran has provided in-depth testimony with regard to having continuous hand problems since his period of service.  One of the bases for the prior denial was no evidence of hand disabilities.  The newly received evidence relates to previously unestablished elements of the claim, which were not of record at the time of the prior denial, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). Therefore, the Veteran's claim for service connection for a bilateral hand disability is reopened.

The Board believes that additional evidentiary development is required as to this issue.  This will be discussed in the remand section below.

Earlier Effective Date

Under the applicable criteria, the effective date of an award of disability compensation based on an original claim for direct service connection or a claim reopened after final disallowance shall be the date following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The effective date of award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose whichever is later.  38 C.F.R. § 3.400(r).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has made it clear that an appellant generally can attempt to overcome the finality of a prior final decision of the RO or Board in only one of two ways:  By a request for revision of an RO or Board decision based on clear and unmistakable error (CUE), or by a claim to reopen based upon new and material evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 7111(a) ("A decision by the Board is subject to revision on the grounds of [CUE].  If evidence establishes the error, the prior decision shall be reversed or revised.").  Of the two options for challenging a final decision, only a request for revision premised on CUE could result in the assignment of an earlier effective date for an award of service connection, because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received.  38 U.S.C. § 5110(a); see Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of CUE, [the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("[W]hen a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); see also Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for death benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.152.  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p). 

"Date of receipt" generally means the date on which a claim, information or evidence was received by VA. 38 C.F.R. § 3.1(r).  An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

VA is required to look to all communications from the appellant which may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See Servello v. Derwinski, 3 Vet. App. 196 (1992).  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

The law grants a period of one year from the date of the notice of the result of the initial determination for initiating an appeal of effective date by filing a notice of disagreement; otherwise, that determination becomes final and is not subject to the revision on the same factual basis in the absence of clear and unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  If a decision by the RO goes unappealed, such is final.  

A final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of this part.  38 C.F.R. § 3.104(a) (2010).

Ischemic Heart Disease with Hypertension

In the present case, a review of the record reveals that the RO denied service connection for hypertension in February 1995.  The Veteran was notified of this decision that same month along with his appellate rights and did not appeal. Thus, the decision became final.

In a statement in support of claim received on November 27, 1996, the Veteran requested that his claim of service connection for hypertension be reconsidered.  In an October 1998 rating determination, the RO granted service connection for hypertension and assigned a 10 percent disability evaluation with an effective date of November 27, 1996, the date of his request to reopen.  In a January 2002 rating determination, the RO granted service connection for ischemic heart disease with hypertension and assigned an effective date of November 27, 1996.  

The Veteran maintains that an effective date of service connection for both disorders should be December 1995.  He stated that he went to Audie Murphy Hospital in December 1995 and that the effective date should be from this time.  

As noted above, the Veteran was informed of the denial of service connection for hypertension in February 1995 and did not appeal.  Thus, the decision became final.  

VA did not receive any subsequent correspondence or medical evidence from the Veteran that can be construed as a formal or informal claim for service connection for hypertension following the February 1995 denial until November 27, 1996, when he filed a request to reopen.  In the context of that claim, evidence sufficient to reopen the previously denied claim and prove the requisite elements of service connection was submitted, and the claim was granted.  The effective date was set at the date of receipt of the ultimately successful claim.  In essence, when a claim to reopen is successful and benefits are awarded upon readjudication, the effective date is the date the claim is reopened.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show clear and unmistakable error in the prior denial of that claim. Flash, supra.  He has not made a specific allegation of such error.

As noted above, the Veteran has contended that the date of claim should be December 1995.  The initial claim was finally resolved in February 1995 with no perfected appeal.  A review of the evidence indicates that, following the February 1995 rating decision and prior to November 27, 1996, (the date of receipt of the veteran's reopened claim), the Veteran did not submit any communication indicative of intent to apply for service connection for hypertension/heart disease, which could constitute a pending claim.  38 C.F.R. § 3.155.  Hence, there was no pending claim prior to November 27, 1996, pursuant to which benefits could be granted.

In this case, the earliest effective date possible is the date that the claim to reopen was received, which is the effective date currently assigned.  38 C.F.R. § 3.400.  Therefore, the Veteran's claim for an earlier effective date is denied.


Left and Right Shoulder

In the present case, a review of the record reveals that the RO denied service connection for a bilateral shoulder disorder, to include bursitis, in February 1995.  The Veteran was notified of this decision that same month along with his appellate rights and did not appeal.  Thus, the decision became final.

In a statement in support of claim received on November 27, 1996, the Veteran indicated that his arthritic knee condition had worsened.  As a result of the Veteran's statements, the RO interpreted this statement as an informal claim to reopen the claim for service connection for a bilateral shoulder disability.  The RO granted the claim for service connection for arthritis of the shoulders in an October 1998 rating determination, and assigned separate 10 percent disability evaluations for each shoulder, with an effective date of November 27, 1996, the date of receipt of the informal claim to reopen.   

The Veteran maintains that an effective date of service connection for these disorders should date back to his separation from service.  

As noted above, the Veteran was informed of the denial of service connection for a bilateral shoulder disorder, to include arthritis, in February 1995 and did not appeal.  Thus, the decision became final.  

VA did not receive any subsequent correspondence or medical evidence from the Veteran that can be construed as a claim for service connection for either a right or left shoulder disorder following the February 1995 denial until November 27, 1996, when he filed a request to reopen.  In the context of that claim, evidence sufficient to reopen the previously denied claim and prove the requisite elements of service connection was submitted, and the claim was granted.  The effective date was set at the date of receipt of the ultimately successful claim.

As noted above, the Veteran has contended that the date of claim should be the date of his separation from service.  The initial claim was finally resolved in February 1995 with no perfected appeal.  A review of the evidence indicates that, following the February 1995 rating decision and prior to November 27, 1996, (the date of receipt of the veteran's reopened claim), the Veteran did not submit any communication indicative of intent to apply for service connection for right or left shoulder disorders which could constitute a pending claim.  38 C.F.R. § 3.155.  Hence, there was no pending claim prior to November 27, 1996, pursuant to which benefits could be granted.

In this case, the earliest effective date possible is the date that the claim to reopen was received, which is the effective date currently assigned.  38 C.F.R. § 3.400.  Therefore, the Veteran's claim for an earlier effective date is denied.

Low Back

In the present case, a review of the record reveals that the RO denied service connection for lumbosacral strain in February 1995.  The Veteran was notified of this decision that same month along with his appellate rights and did not appeal.  Thus, the decision became final.

In a statement in support of claim received on January 21, 1998, the Veteran requested that his claim of service connection for a low back disorder be reconsidered.  The Veteran's statement was correspondence to his congressman which had been forwarded to the RO by the congressman and was received on January 21, 1998.  The RO interpreted the January 21, 1998 statement as an informal claim to reopen the claim for service connection for a low back disability.  An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

In a March 1999 rating determination, the RO granted service connection for low back strain and assigned a 10 percent disability evaluation with an effective date of January 21, 1998, the date of his request to reopen.  

The Veteran maintains that that an effective date of service connection for his low back disorder should date back to his separation from service.  He stated that the disorder initially developed in service and that the effective date should be the date of his separation from service.  

As noted above, the Veteran was informed of the denial of service connection for lumbosacral strain in February 1995 and did not appeal.  Thus, the decision became final.  

VA did not receive any subsequent correspondence or medical evidence from the Veteran that can be construed as a claim for service connection for a low back disorder following the February 1995 denial until January 21, 1998, when he filed a request to reopen.  In the context of that claim, evidence sufficient to reopen the previously denied claim and prove the requisite elements of service connection was submitted, and the claim was granted.  The effective date was set at the date of receipt of the ultimately successful claim.  See Flash, supra.  

As noted above, the Veteran has contended that the effective date should be the date following his separation from service.  The initial claim was finally resolved in February 1995 with no perfected appeal.  A review of the evidence indicates that, following the February 1995 rating decision and prior to January 21, 1998, (the date of receipt of the Veteran's reopened claim), the Veteran did not submit any communication indicative of intent to apply for service connection for a low back disorder, which could constitute a pending claim.  38 C.F.R. § 3.155.  Hence, there was no pending claim prior to January 21, 1998, pursuant to which benefits could be granted.

In this case, the earliest effective date possible is the date that the claim to reopen was received, which is the effective date currently assigned.  38 C.F.R. § 3.400.  Therefore, the Veteran's claim for an earlier effective date is denied.



Right Foot Plantar Fasciitis

In the present case, a review of the record reveals that the RO denied service connection for right foot plantar fasciitis in February 1995.  The Veteran was notified of this decision that same month along with his appellate rights and did not appeal. Thus, the decision became final.

In a statement in support of claim received on January 21, 1998, the Veteran requested that his claim of service connection for foot problems be reconsidered.  In a March 1999 rating determination, the RO granted service connection for right foot plantar fasciitis and assigned a 10 percent disability evaluation with an effective date of January 21, 1998, the date of his request to reopen.  

The Veteran maintains that that the effective date of service connection for his right foot plantar fasciitis should be the date following his separation from service.  He stated that it was his belief that the disorder initially developed in service and that the effective date should be the date of his separation from service.  

As noted above, the Veteran was informed of the denial of service connection for right foot plantar fasciitis in February 1995 and did not appeal.  Thus, the decision became final.  

VA did not receive any subsequent correspondence or medical evidence from the Veteran that can be construed as a claim for service connection for right foot plantar fasciitis following the February 1995 denial until January 21, 1998, when he filed a request to reopen.  In the context of that claim, evidence sufficient to reopen the previously denied claim and prove the requisite elements of service connection was submitted, and the claim was granted.  The effective date was set at the date of receipt of the ultimately successful claim.

As noted above, the Veteran has contended that the effective date should be the date following his separation from service.  The initial claim was finally resolved in February 1995 with no perfected appeal.  A review of the evidence indicates that, following the February 1995 rating decision and prior to January 21, 1998, (the date of receipt of the veteran's reopened claim), the Veteran did not submit any communication indicative of intent to apply for service connection for a right foot disorder, which could constitute a pending claim.  38 C.F.R. § 3.155.  Hence, there was no pending claim prior to January 21, 1998, pursuant to which benefits could be granted.

In this case, the earliest effective date possible is the date that the claim to reopen was received, which is the effective date currently assigned.  38 C.F.R. § 3.400.  Therefore, the Veteran's claim for an earlier effective date is denied.


Seborrheic Dermatitis

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an award based on an original claim for benefits shall not be earlier than the date of receipt of application therefore.  In addition, 38 U.S.C.A. § 5101(a) provides in relevant part:  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual.  Both of the statutes clearly establish that an application must be filed.  Pertinent law and regulation also provide that the effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  38 C.F.R. § 3.155 has the important function of making clear that there is no set form that an informal written claim must take.  All that is required is that the communication indicate an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes.

In his initial May 1994 application for compensation and pension, the Veteran did not identify any skin disorders as a disability for which he was seeking service connection.  There was also no indication that the Veteran was seeking service connection for a skin disorder in correspondence received in November 1996.  

In January 1998 correspondence from the Veteran's Congressional representative, it was indicated that the Veteran was seeking service connection for disorders for which he was currently receiving treatment.  The correspondence was received on January 21, 1998.  In a January 30, 1998, letter to the Veteran, the RO indicated that it was necessary to identify the issues for which the Veteran was seeking service connection.  In a February 1998 statement in support of claim, the Veteran indicated that he was seeking service connection for a skin rash that had begun during Desert Storm. 

In a March 1999 rating determination, the RO granted service connection for seborrheic dermatitis and assigned a 10 percent disability evaluation with an effective date of January 21, 1998.

The Veteran maintains that the effective date for service connection should be the date following his separation from service as the disorder had its onset in service.  

In Brannon v. West, 12. Vet. App. 32 (1998), the Court observed that while the Board must interpret an appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant.  The Court has held that an appellant must have asserted the claim expressly or impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 (1995).

Where review of all documents and oral testimony reasonably reveals that a claimant is seeking a particular benefit, VA is required to adjudicate the issue of the claimant's entitlement to such a benefit.  Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  On the other hand, VA is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (VA is not required to perform "prognostication" but to review issues reasonably raised).

"A specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary."  38 U.S.C.A. § 5101(a); see also 38 C.F.R. § 3.151(a).  A claim means a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  "Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs . . . may be considered an informal claim. Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a).  "Section 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Therefore, before the RO can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.  Cf. Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that VA's failure to forward an application form to a claimant, who had submitted an informal claim under section 3.155(a), waives the requirement to file a formal application).

The record contains no evidence that the Veteran had ever expressed an intent to seek service connection for a skin disorder prior to receipt of his claim on January 21, 1998.  The mere presence of medical evidence does not establish an intent on the part of the Veteran to seek entitlement to service connection.  See KL v. Brown, 5 Vet. App. 205, 208 (1993).  While the RO must interpret the Veteran's submissions broadly, the RO is not required to conjure up issues that were not raised by the Veteran.  See Talbert, supra.  The Veteran must have asserted the claim expressly or impliedly. See Isenbart, supra.

A claim for service connection for a skin disorder was not expressly or impliedly raised prior to January 21, 1998.  No treatment records or statements or applications from the Veteran dated prior to this time can be interpreted as an informal claim for service connection for a skin disorder pursuant to 38 C.F.R. § 3.155.

In this case, the Board is precluded from assigning an effective date earlier than January 21, 1998, for the granting of service connection for a skin disorder.



ORDER

New and material evidence has been received to reopen the Veteran's claim of service connection for a psychiatric disorder, to include PTSD.  To this extent, the appeal is granted.

New and material evidence has been received to reopen the Veteran's claim of service connection for a bilateral hand condition.  To this extent, the appeal is granted.

An effective date earlier than November 27, 1996, for the grant of service connection for right shoulder arthritis is denied.  

An effective date earlier than November 27, 1996, for the grant of service connection for left shoulder arthritis is denied.

An effective date earlier than November 27, 1996, for the grant of service connection for ischemic heart disease with hypertension is denied.

An effective date earlier than January 21, 1998, for the grant of service connection for right foot plantar fasciitis with ankle pain is denied. 

An effective date earlier than January 21, 1998, for the grant of service connection for low back strain is denied.

An effective date earlier than January 21, 1998, for the grant of service connection for seborrheic dermatitis is denied   


REMAND

With regard to the claim of service connection for fatigue, to include whether service connection is warranted as a sign or symptom of an undiagnosed illness, the Board notes that at the time of a June 2001 VA examination, the VA examiner, following a review of the claims folder and an examination of the veteran, diagnosed chronic fatigue.  In contrast, a June 2003 VA examiner indicated that the Veteran did not have chronic fatigue syndrome.  In the February 2003 report, there is no indication as to whether the examiner had the claims folder available for review prior to rendering his opinion.  

Due to the discrepancy in the reports, the Veteran should be afforded an additional VA examination to determine the presence of any fatigue, to include chronic fatigue syndrome, and its relationship, if any, to his period of service, including as a result of Gulf War service.  VCAA specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

With regard to the claims of increased evaluations for cervical and lumbar strains, the Board notes that the Veteran testified at his July 2010 hearing that the symptomatology associated with these disorders had increased in severity.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, additional VA examinations to determine the extent of any current low back and cervical spine disorders are warranted.  

With regard to newly reopened claim of service connection for a psychiatric disorder, to include PTSD, the Board notes that establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.  See also 38 C.F.R. § 4.125(a) (2009).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

As this case has been reopened and in light of the amendment to VA regulations discussed above, the Board finds that a remand is necessary.  On remand, the RO provide a summary of the Veteran's stressor event to the U.S. Army and Joint Services Records Research Center (JSRRC) and ask them to attempt to verify the stressor.  38 U.S.C.A. § 5103A(b) (West 2002).  The Veteran asserts that his stressor event occurred when he was stationed in Saudi Arabia in February or March 1991 when a scud missile hit the barracks across from his hanger area.  He was stationed with the 842nd Quarter Master Company at the time.  See the Veteran's November 2007 statement.  

Thereafter, the RO should afford the Veteran a VA examination with a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted and obtain a medical opinion as to whether it is at least as likely as not (50% or greater) that the claimed stressor is adequate to support a diagnosis of PTSD; and that the Veteran's symptoms are related to the claimed stressor.

In this case, while the claim has been adjudicated by the RO and certified to the Board as a claim for service connection for PTSD, the Veteran has also been diagnosed with other psychiatric disorders.  Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), these other diagnoses are to be considered as part of the underlying claim.  To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than PTSD.  The RO has also not provided adequate notification addressing what is needed for a claim incorporating such diagnoses.  This is significant because the statutory and regulatory provisions addressing PTSD claims differ from the provisions addressing other service connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Corrective notification action, as well as further adjudication, is thus needed.  38 C.F.R. §§ 3.159(b), 19.9.

With regard to the newly reopened claim of service connection for a bilateral hand disorder, the Board notes that based upon the current findings of bilateral hand disorders and the testimony of the Veteran, he should afforded an additional VA examination to determine the etiology of any current bilateral hand disorder.  VCAA specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the psychiatric disorders, cervical and lumbar spine disabilities, bilateral hand disability, and chronic fatigue.    

The RO should make an attempt to obtain any treatment records identified by the Veteran.  The RO should obtain all pertinent VA treatment records dated from July 2010.  The Veteran also should be informed that he may submit evidence to support his claims including any evidence of in-service treatment for his claimed disabilities. 


Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as entitlement to service connection for a psychiatric disorder, to include PTSD.  This letter must inform the Veteran of the information and evidence necessary to substantiate the claims, in terms of 38 C.F.R. §§ 3.303, 3.307, and 3.309 and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

2.  The RO should forward the summary of the claimed stressor event to JSRRC in order to attempt to verify the event. 

3.  The RO should take appropriate steps to contact the Veteran and ask him to identify all VA and non-VA medical treatment of the claimed psychiatric disorders, cervical and lumbar spine disabilities, bilateral hand disability, and chronic fatigue.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.

The letter should invite the Veteran to submit any pertinent medical evidence in support of his claims to VA including any evidence of in-service treatment for his claimed disabilities.

4.  The RO should obtain all pertinent VA treatment records dated from July 2010.

5.  The Veteran should be afforded a VA examination of the spine to assess the current orthopedic and neurological manifestations of his cervical and lumbar spine disabilities.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should note such review.

The examiner should report the Veteran's ranges of cervical and thoracolumbar spine motion in degrees and note the presence or absence of ankylosis of the spine.

The examiner should determine whether the cervical or lumbar spine disabilities are manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups.

The examiner should report whether intervertebral disc disease has required periods of doctor prescribed bed rest in the last 12 months and, if so, the frequency and duration of such periods.

The examiner should also note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner should so state.

6.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of any psychiatric disorder(s), including PTSD, which may be present. The claims file must be made available to and reviewed by the examiner and such review should be noted in the report.  Any further indicated special studies, including psychological studies, should be accomplished.

The examiner should conduct the examination with consideration of the current criteria for PTSD.  The examination report should include a detailed account of all pathology present.

If PTSD is diagnosed, the examiner must identify the in-service stressor(s) supporting the diagnosis.  The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that: 1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; 2) that the claimed stressor is adequate to support a diagnosis of PTSD; and 3) that the Veteran's symptoms are related to the claimed stressor.

Alternatively, if PTSD is not found on examination, the examiner must delineate all diagnoses reached to account for the Veteran's psychiatric symptomatology.  The examiner must also express an opinion as to whether any psychiatric disorder(s) found on examination, is/are related to service on the basis of direct service incurrence, or if pre-existing service, was/were aggravated by the Veteran's period of service.

The report of examination should include the rationale for all opinions expressed. 

7.  Schedule the Veteran for VA orthopedic and neurological examinations to determine the nature and etiology of any bilateral hand disorder, to include an undiagnosed illness resulting from Gulf War Service.  The claims folder must be made available to the examiner and the examiner should note such review in the report.  All necessary tests should be performed.  The examiner should be requested to state whether it is at least as likely as not (50 percent probability or greater) that the Veteran has objective indications of the claimed symptoms and, if so, whether the symptoms are attributable to a "known" clinical diagnosis.  The examiner should then state whether the Veteran's symptoms/identified disabilities are attributable to his service, including as a result of his being in the Persian Gulf, including any injuries sustained in service.  The rationale for all opinions expressed should be set forth.




8.  Schedule the Veteran for a VA Gulf War/undiagnosed illness examination to determine whether the Veteran has a medically unexplained chronic multi-symptoms illness or an undiagnosed illness manifested by fatigue.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should elicit from the Veteran and record a full clinical history referable to the claimed symptoms.  The examiner should first opine as to whether the claimed symptoms actually exist, and if so, should include whether the Veteran's symptoms can be attributed to a known clinical diagnosis, and/or whether they are objective indications of a qualifying chronic disability, to include whether the Veteran's cluster of symptoms when combined, produce a medically unexplained multi-symptom illness.

In so opining, the examiner should comment on whether the Veteran's symptoms, when viewed collectively, are characterized by overlapping symptoms and signs and have features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  A complete rationale must accompany all opinions.

The examiner should also render an opinion as to whether the claimed symptoms of fatigue had its onset during service, regardless of whether they are due to an undiagnosed illness.  The examiner should first identify if any such disability exists, and if so, should provide an opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any current disability had its onset during service.  

Any opinions expressed by the examiner should be accompanied by a clear rationale.

9.  Advise the Veteran in writing that it is his responsibility to report for the VA examinations, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

10.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

11.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


